Citation Nr: 0904761	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  07-27 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for claimed right 
shoulder disorder, to include as neuritis.  

2.  Entitlement to service connection for claimed personality 
disorder.  

3.  Entitlement to service connection for a claimed 
innocently psychiatric disorder, to include depressive 
disorder and anxiety disorder.  




ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 2004 to August 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 RO rating decision.  

In his August 2007 Substantive Appeal, the veteran requested 
the opportunity to testify at a hearing before a Veterans Law 
Judge at the RO.  In September 2008, however, he withdrew his 
request for a hearing, and has not requested the opportunity 
to testify at another hearing since that time.  Thus, the 
Board finds that the request to testify at a hearing has been 
withdrawn.  See 38 C.F.R. § 20.704.  

The Board notes that the veteran appeared to raise a claim of 
service connection for post-traumatic stress syndrome (PTSD) 
in his July 2007 Substantive Appeal.  Since the issue has not 
been developed or certified for appellate consideration, it 
is not presently before the Board and must be referred to the 
RO.  

The issue of service connection for an innocently acquired 
psychiatrist disorder, to include depressive disorder and 
anxiety disorder, is addressed in the REMAND portion of this 
document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues decided hereinbelow have been 
accomplished.  

2.  The veteran is not competently diagnosed with a right 
shoulder disorder, to include neuritis, that is shown to have 
had its clinical onset in service or to be related to any 
event or incident in active service.  

3.  The veteran is shown to have been diagnosed with a 
personality disorder while on active duty.  


CONCLUSIONS OF LAW

1.  The veteran does not have a current shoulder disability, 
to include one manifested by neuritis, that is due to disease 
or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 
2002, Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2008).  

2.  As a personality disorder is not a disease or injury for 
VA compensation purposes, the veteran's claim is denied by 
operation of law.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 
2002, Supp. 2008); 38 C.F.R. §§ 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims 
decided hereinbelow has been accomplished.  

In April 2006, the RO sent the veteran a letter advising him 
that to establish service connection on the merits, the 
evidence must show a current disability, an injury or 
disability based on active service, and a relationship 
between the claimed disabilities and active service.  The 
veteran had ample opportunity to respond prior to the 
issuance of the September 2006 rating decision on appeal.  

The Board accordingly finds that the veteran has received 
notice of the elements required to support his claim for 
service connection and has had ample opportunity to respond.  

The April 2006 letter also advised the veteran that VA is 
responsible for getting relevant records held by any Federal 
agency, to include service records, Social Security 
Administration (SSA) records, and records from VA and other 
Government agencies.  

The letter also advised the veteran that it was his 
responsibility to provide the RO with enough information 
about the records to enable the RO to request them from the 
person or agency having them, and advised him that it was his 
responsibility to make sure the records were received by VA.  

The Board finds that the April 2006 RO letter cited above 
satisfies the statutory and regulatory requirement that VA 
notify a veteran what evidence, if any, will be obtained by 
the veteran, and what evidence, if any, will be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
and, (3) the evidence, if any, to be provided by the 
claimant.  As explained, all three content-of-notice 
requirements have been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits. In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating decision on appeal.  However, 
the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded an opportunity to submit such information or 
evidence prior to the issuance of the Statement of the Case 
(SOC) in June 2007.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any evidence-in 
addition to that noted hereinbelow-that needs to be obtained 
prior to appellate review.  

Hence, the Board finds that any arguable failure on VA's part 
in not completely fulfilling the VCAA notice requirements 
prior to the RO's initial adjudication of the claims is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (Veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the RO advised the veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the veteran's service and that disability).  

In the April 2006 letter cited above, the RO advised the 
veteran of the fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability).  
Accordingly, there is no possibility of prejudice under the 
notice requirements of Dingess in regard to the claim for 
service connection.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's entire service treatment record (STR) is not 
available.  In such situations, VA's duty to assist is 
heightened and includes an obligation to search for other 
forms of records that support the claimant's case.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Moore v. Derwinski, 1 
Vet. App. 401 (1991).  

Here, the record shows that the RO has made diligent and 
extensive efforts to obtain them.  Moreover, the RO has 
attempted to search for other forms of records that support 
the veteran's case. See Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).  

The file includes SSA records and medical records from those 
VA and non-VA medical providers that the veteran identified 
as having relevant records.  The veteran has not identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having additional 
records that should be obtained before the appeal is 
adjudicated by the Board.  

The veteran was not afforded VA examinations in connection 
with his claims of service connection for a personality 
disorder and a shoulder disorder to include neuritis.  

A VA examination is required where the record includes (1) 
competent evidence of a current disability or continuous 
symptoms since service; (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies; and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service; and (4) lack of sufficient competent evidence upon 
which the Board can decide the claim.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4)(i).  

In this case, remand for VA examinations is not required 
since, as explained hereinbelow, the veteran has not shown 
that he is currently diagnosed with a shoulder disability, to 
include neuritis.  Plus, a personality disorder is not a 
"disability" for the purpose of service connection.  38 
C.F.R. §§ 3.303(c), 4.9, 4.127; see also Winn v. Brown, 8 
Vet. App. 510, 516 (1996).  

Finally, the veteran has been advised of his right to a 
hearing before the RO or before the Board in conjunction with 
the issue on appeal, but he has not requested such a hearing.  
As noted, he requested a hearing before the Board in his 
August 2007 Substantive Appeal.  However, he withdrew his 
request in September 2008, has not made a subsequent request 
for a hearing.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims decided hereinbelow.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 § 
3.303(d).  

In the alternative, service connection may be awarded 
pursuant to 38 C.F.R. § 3.303(b) for a "chronic" condition 
when a chronic disease manifests itself in service, or within 
the applicable presumptive period under 38 C.F.R. § 3.307, 
and the veteran currently has the same condition.  38 C.F.R. 
§ 3.303(b)  

According to 38 C.F.R. § 3.303(b), if the condition is not 
"chronic" under 38 C.F.R. § 3.309, service connection may 
be granted where a disease manifests itself in service (or 
within the presumptive period) but is not identified until 
later, and the evidence shows (a) a continuity of related 
symptomatology after discharge and (b) that the present 
condition is related to that symptomatology.   38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

The veteran need only provide evidence of symptoms, and not 
treatment, to establish continuity of symptomatology.  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  

As noted, the record includes several documents from the 
service treatment record (STR), but the entire STR is not 
available.  In such situations, the legal standard for 
proving a case of service connection is not lowered.  Rather, 
the Board has an increased obligation to evaluate and discuss 
in its decision all the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  


Service Connection for a Right Shoulder Disorder

The veteran asserts that he injured his right shoulder in 
service while doing push-ups.  

As noted previously, the record on appeal includes several 
STR.  None of the available STR shows complaints or findings 
of a shoulder disorder during service.  

In addition, absent documentation of a shoulder injury in 
service, the record does not show that the veteran is 
currently diagnosed with a shoulder disorder to include 
neuritis.  

Showing that a condition or injury occurred in service alone 
is not enough.  A current disability must result from the in-
service condition or injury.  See Degmetich v. Brown, 104 
F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  A current disability is a disability shown 
by competent medical evidence to exist at the time of the 
award of service connection.   See Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997).  

"Congress specifically limits entitlement to service-
connected disease or injury where such cases have resulted in 
a disability.  In the absence of a proof of present 
disability there can be no claim."  Brammer, 3 Vet. App. at 
225 (citation omitted).  

Presently, the only medical evidence of record showing 
complaints of a shoulder injury relate to a post-service 
emergency room (ER) treatment at a private (non-VA) hospital 
in July 2005.  The ER treatment records show that the veteran 
was involved in a motor vehicle accident and complained of 
right shoulder pain.  In a nursing assessment, a nurse noted 
several conditions as the Veteran's "significant past 
medical history," but none of them related to a shoulder 
disorder or neuritis.  

Similarly, the ER physician's treatment report notes a 
"negative" past history.  The diagnosis was a neck strain.  

Currently, the only evidence of record supporting the 
veteran's claim are his own lay assertions, as indicated in 
various statements.  However, he has not been shown to 
possess the requisite medical training or credentials needed 
to render a diagnosis or opinion as to medical etiology.  

Therefore, his lay opinion does not constitute competent 
medical evidence in support of his claim and lacks probative 
value. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  

In conclusion, after a careful review of the entire record, 
the evidence does not support the veteran's assertions of 
having a current a right shoulder disorder, to include 
neuritis.  

In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


Service Connection for a Personality Disorder

The veteran is also seeking service connection for a 
personality disorder.  

The available STR includes a July 2004 Mental Status 
Evaluation showing a diagnosis of personality disorder nos.  

The record also includes a post-service private psychological 
evaluation from October 2005.  In reviewing the relevant 
medical history, the examiner did not have the claims file 
for review.  Although the veteran, himself, attempted to 
relate his medical history to the psychologist, the 
psychologist noted that he did not appear to be a reliable 
historian.  

The psychologist also performed a Minnesota Multiphasic 
Personality Inventory-Second Edition (MMPI-2).  However, the 
psychologist explained that the results produced a 
technically invalid profile since the veteran endorsed 
extremely rare responses.  Plus, validity scales showed that 
the veteran exaggerated existing problems.  

Despite the "essentially invalid test results," the 
psychologist determined that there was ample clinical 
evidence to diagnose schizoid personality disorder.  

In light of the evidence, the Board must note that a 
personality disorder is not deemed to be a disease or injury 
for the purposes of receiving VA compensation benefits.  38 
C.F.R. §§ 3.303(c), 4.9, 4.127; see also Winn v. Brown, 8 
Vet. App. 510, 516 (1996).  

Accordingly, lacking legal merit, the claim must be denied 
under the law.  See 38 C.F.R. § 303(c).  



ORDER

Service connection for a claimed right shoulder disorder to 
include neuritis is denied.  

The appeal as to the claim of service connection for a 
personality disorder is dismissed.  



REMAND


With regard to the claim of service connection for a 
psychiatrist disorder, to include depressive disorder and 
anxiety disorder, the Board finds that remand for a VA 
examination is required.  

First, the available service treatment record (STR) includes 
a July 2004 Mental Status Evaluation.  The relevant diagnosis 
was that of major depressive disorder "by history."  

The examining physician noted that the disorder would have 
disqualified the veteran from service if revealed prior to 
service.  He also noted that the symptoms "have grown 
significantly worse" during service.  

In a related treatment note, the veteran reported a history 
of depression since childhood; he discontinued treatment 
prior to service in order to gain entry into service.  

Second, the record includes, as noted, a private 
psychological evaluation from October 2005.  

Although the psychologist noted that the veteran was not a 
reliable historian, he recorded his reports of experiencing 
depression since childhood.  

The psychologist also performed a MMPI-2.  The psychologist 
noted that the Veteran "[might] or [might] not have some 
depressive symptoms."  However, the MMPI-2's invalid results 
compromised a diagnosis of depressive disorder.  

Also, the psychologist explained that the veteran's 
depressive symptoms, which are features associated with a 
personality disorder, appeared "relatively minimal" at that 
time.  

In light of this regard, remand for a VA examination is 
warranted.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4)(i).  

Accordingly, the RO should arrange for the veteran to undergo 
a VA examination by a psychiatrist at to determine the nature 
and likely etiology of the claimed innocently acquired 
psychiatric disorder.  

The veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization and death of 
an immediate family member.  Id.  

If the veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.  

Prior to arranging for the veteran to undergo VA examination, 
the RO should also give him another opportunity to present 
information and/or evidence pertinent to his present claim.  

The RO's notice letter to the veteran should explain that he 
has a full one-year period to respond.  The RO should also 
request that he furnish all evidence in his possession, and 
ensure that its letter meets the notice requirements of 
Dingess/Hartman, 19 Vet App 473 (2006), as regards the five 
elements of a claim for service connection, as appropriate.  

After providing the appropriate notice(s), the RO should 
attempt to obtain any additional evidence for which he 
provides sufficient information, and, if needed, 
authorization to obtain that evidence, following the 
procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by VCAA.  However, identification of the specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested above, the RO 
should undertake any other development and/or notification 
action deemed warranted by VCAA prior to adjudicating the 
claims remaining on appeal.   

Accordingly, the remaining issue is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to send the veteran a letter requesting 
that he provide sufficient information, 
and if necessary, signed authorization, 
to enable it to obtain any additional 
evidence pertaining to the remanded 
claim. The RO should also invite him to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

The RO should ensure that its notice to 
the veteran meets the requirements of 
Dingess/Hartman, cited above, with 
respect to the five elements of a claim 
for service connection, as appropriate.  
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2008).  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify him of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  After all records and responses have 
been received and associated with the 
claims file or the time period for 
response has expired, the RO should 
arrange for the veteran to undergo a VA 
examination by a psychiatrist to 
determine the nature and likely etiology 
of the claimed psychiatric disorder(s).  

The entire claims file must be made 
available to the psychiatrist designated 
to examine the Veteran, and the 
examination report should include 
discussion of the Veteran's entire 
documented medical history and 
assertions.  

All appropriate tests and studies should 
be accomplished and all clinical findings 
should be reported in detail.  

Based on the examination results, the 
examiner should offer an opinion as to the 
following:  

(a)  Does the veteran currently have an 
innocently  psychiatric disorder(s), to 
include depressive disorder or anxiety 
disorder (and excluding any currently 
diagnosed personality disorder)?  If so, 
state the diagnosis or diagnoses.  

(b)  If the examiner finds that the 
veteran has a current innocently acquired 
psychiatric disorder, what is the 
likelihood that it existed prior to the 
period of active duty from June 2004 to 
August 2004?  

(c)  If a current psychiatric disorder 
preexisted the veteran's period of active 
duty, did the disorder(s) undergo a 
permanent increase in severity during such 
service?  The examiner is asked to specify 
whether the disability underwent a 
permanent worsening during service.  

(d)  If a psychiatric disorder(s) 
increased in severity during service, was 
that increase due to the natural 
progression of the disease?  

(f).  If the examiner finds that a current 
psychiatric disorder(s) did not exist 
prior to the period of active duty from 
June 2004 to August 2004, the examiner is 
asked to offer an opinion as to whether it 
is at least as likely as not (i.e., there 
is at least a 50 percent probability) that 
the psychiatric disorder(s) had its onset 
during the veteran's period of active 
service?  

The examiner should provide a clinical 
rationale for his or her opinions, and 
should identify and discuss both the 
medical evidence, including all pertinent 
private and VA records, and lay evidence 
of record.  If the examiner cannot provide 
such an opinion without resorting to 
speculation he or she should so indicate.  
 
The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.  

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to him by the 
pertinent VA medical facility.  

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim of service 
connection for the claimed psychiatric 
disorder, to include depressive disorder 
and anxiety disorder, in light of all 
pertinent evidence and legal authority and 
addressing all relevant theories of 
entitlement.  If any benefit sought on 
appeal remains denied, the RO should 
furnish to the veteran, if any, an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
affords them the appropriate time period 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the remanded matter, but need take no further 
action unless otherwise notified.  Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  
 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


